Citation Nr: 0714920	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than October 5, 
2000, for the grant of service connection for bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the veteran's claims file was 
later transferred to the Denver, Colorado, RO because the 
veteran moved.  

The veteran was afforded a videoconference Board hearing 
before a Veterans Law Judge on June 12, 2006.  Because the 
Judge who presided over this hearing has since retired from 
the Board, the Board sent the veteran a letter in April 2007 
informing him that he could have a new hearing with the 
before a Veterans Law Judge that would ultimately decide his 
appeal.  See 38 C.F.R. § 20.707.  The veteran responded in 
April 2007 that he did not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the RO previously phrased the 
issue on appeal as whether new and material evidence had been 
received to reopen a previously denied claim for an effective 
date earlier than October 5, 2000, for the grant of service 
connection of bipolar disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
there can be no freestanding claim for an earlier effective 
date because to allow such a claim would be contrary to the 
principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  In other words, 
applicable law afforded the veteran a one year period after 
notice of the March 2002 decision to appeal from the 
effective date assigned by that decision.  Nonetheless, in 
November 2002, the veteran filed a timely notice of 
disagreement to initiate an appeal, and the issue before the 
Board is properly phrased as entitlement to an effective date 
earlier than October 5, 2000, for the grant of service 
connection for bipolar disorder.

In a recent decision by the Court, it was determined that the 
notice required by the Veterans Claims Assistance Act (VCAA) 
must apply to all five elements of a service connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
provided notice regarding the assignment of an effective 
date.  The Board concludes that the effect of this notice 
deficiency is prejudicial to the veteran.  Given notice of 
how the effective date is determined, the veteran may have 
provided further argument or evidence demonstrating 
entitlement to an earlier effective date.  Therefore, this 
matter must be remanded so that proper notice may be provided 
to the veteran and his representative and so that any 
necessary development may be undertaken.  The Board notes 
that the notice provided should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must 
contain the provisions with respect to the 
assignment of effective dates.  The notice 
provided should also generally advise the 
veteran to submit any additional 
information in support of his claim.  The 
RO should perform any and all development 
deemed necessary as a result of any 
response received from the veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not satisfied 
with the result, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



